

Exhibit 10.13c - Form of Replacement Cash Awards
under the Ingevity Corporation 2016 Omnibus Incentive Plan






TERMS AND CONDITIONS
1.
Terms and Conditions: This service-based cash award is made under the Ingevity
Corporation 2016 Omnibus Incentive Plan (the “Plan”), and is subject in all
respects to the terms of the Plan. All terms of the Plan are hereby incorporated
into these terms and conditions (the “Terms and Conditions”) by reference. In
the event of a conflict between one or more provisions of these Terms and
Conditions and one or more provisions of the Plan, the provisions of the Plan
shall govern. Each capitalized term not defined herein has the meaning assigned
to such term in the Plan.    

2.
Confirmation of Grant: Effective as of (Insert Grant Date) (the “Award Date”),
Ingevity Corporation (the “Company”) granted the individual whose name is set
forth in the notice of grant (the “Grantee”) a service-based cash award in an
amount equal to the cash value set forth in the Grantee’s notice of grant (the
“Incentive Compensation Award”). By accepting the Incentive Compensation Award,
the Grantee acknowledges and agrees that the Incentive Compensation Award is
subject to these Terms and Conditions and the terms of the Plan.

3.
Automatic Forfeiture: The Incentive Compensation Award (including any portion of
the Incentive Compensation Award that has vested but not yet been paid) will
automatically be forfeited and all rights of the Grantee to the Incentive
Compensation Award shall terminate under any of the following circumstances:

a.
The Grantee’s employment is terminated by the Company for Cause.

b.
The Grantee’s employment is terminated for “Poor Performance,” which for
purposes of these Terms and Conditions shall mean the continuing failure by the
Grantee to perform the Grantee’s duties in any material respect, as determined
in the sole discretion of the Company, provided, however, that the Grantee shall
be given notice and an opportunity effectuate a cure as determined by the
Company in its sole discretion.

c.
The Grantee breaches any restrictive covenant set forth on the attached Exhibit
A or in any restrictive covenants agreement between the Grantee and the Company
or an affiliate.

d.
The Committee requires recoupment of the Incentive Compensation Award in
accordance with any recoupment policy adopted or amended by the Company from
time to time.

4.
Restrictive Covenants: By accepting the Incentive Compensation Award, the
Grantee agrees to comply with the confidentiality, non-solicitation and
non-competition covenants set forth on the attached Exhibit A. If the Grantee
has a written restrictive covenants agreement with the Company or one of its
affiliates, the Grantee also agrees to continue to comply with the obligations
under such Restrictive Covenants Agreement as a condition of grant of the
Incentive Compensation Award.






--------------------------------------------------------------------------------




5.
Transferability. The Incentive Compensation Award may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed.

6.
Vesting: The Incentive Compensation Award shall vest 100% (Insert Vesting Date)
provided that the Grantee continues to be employed by the Company through the
applicable vesting date. Except as otherwise provided below, if the Grantee
terminates employment prior to the applicable vesting date, the Incentive
Compensation Award shall be forfeited and all rights of the Grantee to the
Incentive Compensation Award shall terminate.

7.
Termination of Employment: If, following the first anniversary of the Award Date
and prior to the applicable vesting date, (i) the Grantee’s employment is
terminated by reason of death or Disability (as defined below), (ii) the
Grantee’s employment is terminated (other than for Cause or Poor Performance)
upon or following the date the Grantee reaches the Retirement Age (as defined
below) or (iii) the Grantee’s employment is involuntarily terminated by the
Company without Cause or Poor Performance, (A) a portion of the Incentive
Compensation Award shall vest such that the ratio of (I) the portion of the
Annual Incentive Award granted on the Award Date that has vested after giving
effect to this provision to (II) the amount of the Annual Incentive Award
granted on the Award Date equals the ratio of (I) the number of completed full
months from the Award Date to the date of the Grantee’s termination of
employment to (II) 36, and (B) any remaining portion of the Incentive
Compensation Award shall be forfeited. The vested Incentive Compensation Award
shall be paid as described in Section 10 below. For purposes of this Award:

a.
“Retirement Age” means on or after age 55 (with 20 years of service) or 65; and

b.
“Disability” means permanently and totally disabled under the terms of the
Company’s qualified retirement plans.

8.
Leave of Absence: In the event that a Grantee is on an approved leave of
absence, the Grantee’s Incentive Compensation Award shall continue to vest in
accordance with these Terms and Conditions during his or her leave of absence,
subject to the Committee’s discretion.

9.
Change in Control: In the event of a Change in Control, Section 14 of the Plan
shall control and Section 14 of the Plan shall supersede Sections 6, 7, and 8 of
these Terms and Conditions; provided, however, in the event that, following a
Change in Control in which the Incentive Compensation Award is assumed, the
Grantee’s employment is terminated by reason of the Grantee’s death or
Disability or the Grantee terminates employment upon or following reaching
Retirement Age, the Incentive Compensation Award shall vest in full and be paid
as provided in Section 10 of these Terms and Conditions. For purposes of Section
14 of the Plan, Sections 14.2(a) and (c), 14.3 and 14.4 shall be deemed to
include the Incentive Compensation Award.



2

--------------------------------------------------------------------------------




10.
Settlement: The Incentive Compensation Award shall be settled in cash. The
Incentive Compensation Award shall be paid as soon as practicable after the
applicable vesting date (including without limitation for this purpose vesting
upon the Grantee’s termination of employment as provided in Section 7 and
Section 9), but in no event later than 60 days after the applicable vesting
date. Notwithstanding the foregoing, to the extent that the Incentive
Compensation Award is subject to Section 409A of the Internal Revenue Code, all
such payments shall be made in compliance with the requirements of Section 409A
of the Internal Revenue Code, including application of the six month settlement
delay for any specified employee (as defined in Section 409A of the Internal
Revenue Code) in the event of vesting as a result of a separation from service
(as defined in Section 409A of the Internal Revenue Code).

  
11.
No Right to Continued Employment: Unless otherwise prohibited by local law, the
Grantee understands and agrees that these Terms and Conditions do not impact the
right of the Company or any of its affiliates employing the Grantee to terminate
or change the terms of the Grantee’s employment at any time for any reason, with
or without cause.

12.
Captions: Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.

13.
Tax Withholding: The Grantee is solely responsible for the satisfaction of all
taxes and penalties that may arise in connection with the Incentive Compensation
Award. At the time of payment, the Company shall have the right to deduct from
the Incentive Compensation Award or other compensation an amount equal to the
federal (including FICA), state, local and foreign taxes required to be withheld
with respect to the Incentive Compensation Award. A Grantee may satisfy any tax
withholding obligations arising upon the lapse of any risk of forfeiture
(including FICA due upon such lapse) by authorizing the Company to accelerate
the vesting of cash subject to the Incentive Compensation Award in the amount
required to satisfy such tax withholding obligation.

14.
Severability: In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.





3

--------------------------------------------------------------------------------





Exhibit A
Restrictive Covenants
By accepting this Incentive Compensation Award, the Grantee agrees to comply
with the following terms:
Confidential Information
(a)For purposes of these Terms and Conditions, the term “Confidential
Information” shall mean information that the Company or any of its affiliates
owns or possesses, that the Company or its affiliates have developed at
significant expense and effort, that they use or that is potentially useful in
the business of the Company or its affiliates, that the Company or its
affiliates treat as proprietary, private or confidential, and that is not
generally known to the public. Confidential Information includes, but is not
limited to, information that qualifies as a trade secret under applicable law.
The Grantee acknowledges that the Grantee’s relationship with the Company is one
of confidence and trust such that the Grantee has in the past been, and may in
the future be, privy to Confidential Information of the Company or its
affiliates.
(a)
    The Grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.
Non-Solicitation
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates, and during the 12 month period following
the Grantee’s termination of employment for any reason (the “Restricted
Period”), the Grantee shall not, directly or indirectly, (i) solicit, hire or
attempt to hire any employee of the Company or any of its affiliates as an
employee, consultant or independent contractor of the Grantee or any other
person or business entity for the purpose of providing services or products
competitive with those offered by the Company or any of its affiliates, or (ii)
solicit any employee, consultant or independent contractor of the Company or any
of its affiliates to change or terminate his or her relationship with the
Company or any of its affiliates for the purpose of providing services or
products competitive with those offered by the Company or any of its affiliates,
unless in each case more than six months shall have elapsed between the last day
of such person’s employment or service with the Company or any of its affiliates
and the first date of such solicitation or hiring.
(b)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee shall not, either directly or indirectly:


A-1

--------------------------------------------------------------------------------




(i)
    solicit or do business with, or attempt to solicit or do business with, any
customer with whom the Grantee had material contact, or about whom the Grantee
received Confidential Information within 12 months prior to the Grantee’s date
of termination for the purpose of providing such customer with services or
products competitive with those offered by the Company or any of its affiliates
during the Grantee’s employment with the Company or its affiliates, or
(ii)
    encourage any customer with whom the Grantee had material contact, or about
whom the Grantee received Confidential Information within 12 months prior to the
Grantee’s date of termination to reduce the level or amount of business such
customer conducts with the Company or any of its affiliates.
Non-Competition
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee will not, without the Company’s express written consent, in any
geographic area in which the Grantee had responsibility within the last two
years prior to the Grantee’s termination of employment where the Company or its
affiliates do business, directly or indirectly in the same or similar capacity
to the services the Grantee performed for the Company;
(i)    own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
Grantee was materially involved during the two years prior to the Grantee’s
termination; or
(ii)    provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the Grantee was materially involved during the
two years prior to the Grantee’s termination.
(b)    Notwithstanding the foregoing, the Grantee may invest in or have an
interest in entities traded on any public market, provided that such interest
does not exceed five percent of the voting control of such entity.     
Other Acknowledgements and Agreements
(a)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Exhibit A:
(i)    The Grantee shall forfeit the outstanding Incentive Compensation Award
(without regard to whether the Incentive Compensation Award has vested), and the
outstanding Incentive Compensation Award shall immediately terminate, and


A-2

--------------------------------------------------------------------------------




(ii)    The Company may in its discretion require the Grantee to return to the
Company any cash paid to the Grantee under this Award. The Committee shall
exercise the right of recoupment provided in this section (a)(ii) within one
year after the Company’s discovery of the Grantee’s breach of the covenants or
agreements contained in this Exhibit A. In addition, in the event of a breach or
threatened breach of the restrictions in this Exhibit A, the Company shall be
entitled to preliminary and permanent injunctive relief, in addition to any
remedies available to it, to prevent such breach or threatened breach.
(b)
    If any portion of the covenants or agreements contained in this Exhibit A,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Exhibit A is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Exhibit A shall survive the
termination of this Incentive Compensation Award.








A-3